Dissenting Opinion by
President Judge Crumlish, Jr.:
I respectfully dissent. The majority reasons that ¡since the parties approved of the referee deciding the previously unresolved employment status issue,1 this consent automatically transfers to the Unemployment (Compensation Board of Review. However a separate regulation, pertaining solely to the Board, authorizes it to decide issues left undetermined below only with the parties’ approval or with proper notice of hearing.2 This distinct provision for the Board’s resolution of questions not previously considered clearly required a second, independent expression of the par*11ties’ approval of the Board’s treatment of employment status, notwithstanding the earlier, ineffectual grant of such authority to the referee.3 Because this consent was not forthcoming, the Board improperly determined that the claimants had not been unemployed during the work stoppage. I would therefore reverse the Board’s order and remand the ease to the referee for a determination of employment status. Gould v. Unemployment Compensation Board of Review, 60 Pa. Commonwealth Ct. 42, 430 A.2d 731 (1981).

 See 34 Pa. Code §101.87. Despite the parties’ consent, the referee chose not to rule on the question of employment status.


 34 Pa. Code §101.107 (b). The Board did not issue a notice of hearing or conduct an evidentiary hearing regarding employment status.


 There are valid reasons for demanding renewed consent at the Board level when the referee has declined to reach the unresolved issue. For instance, if the referee announces in advance his intention to forego consideration of the question, the parties cannot be expected to submit extensive evidence and arguments on it. The Board should thus be precluded from determining this issue absent the consent of both sides, or otherwise the parties will be foreclosed from addressing this matter and the Board may render an ill-informed decision. Moreover, assuming the issue is fully presented to the referee but he fails to resolve it, the parties should not be placed at risk of ignoring at the Board level a point which turns out to be decisive.